UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAMON ANTOINE GAITHER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-03-456-WDQ)


Submitted:   July 31, 2006                 Decided:   August 30, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard L. Cardin, CARDIN & GITOMER, P.A., Baltimore, Maryland, for
Appellant. Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Damon Antoine Gaither appeals his conviction and sentence

to 276 months in prison and five years of supervised release

following his guilty plea to one count of using and carrying a

firearm during and in relation to a crime of violence in violation

of 18 U.S.C. §§ 2, 924(c) (2000).         Gaither’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting there are no meritorious grounds for appeal but raising

the   issue    of   whether   the   district   court   erred   by   accepting

Gaither’s guilty plea as voluntary and intelligent in view of his

mental condition.      Gaither has been informed of his right to file

a pro se supplemental brief but has not done so.           We affirm.

              Counsel argues the district court failed to adequately

pursue Gaither’s mental condition to determine whether he was

capable of entering a voluntary and intelligent guilty plea.               In

any criminal case, a competency determination is necessary only

when a court has reason to doubt the defendant’s competence.

Godinez v. Moran, 509 U.S. 389, 401 n.13 (1993); see also 18 U.S.C.

§ 4241(a) (2000).      A competency hearing should be held when there

is reasonable cause to believe the defendant is presently suffering

from a mental disease or defect rendering him mentally incompetent

to such an extent that he is unable to understand the nature and

consequences of the proceedings against him.             United States v.

Mason, 52 F.3d 1286, 1289 (4th Cir. 1995).         Whereas the focus of a


                                     - 2 -
competency inquiry is whether a defendant has the ability to

understand   the   proceedings,    the    purpose     of   the   “knowing   and

voluntary” inquiry is to determine whether a defendant actually

does understand the consequences of a particular decision and

whether the decision is uncoerced.         Godinez, 509 U.S. at 401 n.12.

            Pursuant to his plea agreement with the Government,

Gaither admitted participating in the planning and execution of a

robbery that resulted in the shooting death of one of the victims.

As a result of Gaither’s guilty plea, the district court dismissed

nine other counts against him for causing the death of a human

being in the course of using a firearm during a crime of violence;

causing the death of a human being in the course of using a firearm

during a drug trafficking crime; conspiracy to obstruct commerce by

robbery; conspiracy to possess with intent to distribute marijuana;

conspiracy    to   carry     firearms    during   a    crime     of   violence;

obstruction of commerce by robbery; possession with intent to

distribute marijuana; using a firearm during a drug trafficking

crime; and possession of a firearm by a convicted felon.               Gaither

stipulated and agreed that an upward departure from the ten-year

mandatory minimum range under 18 U.S.C. § 924(c) to a range of

between    seventeen   and    twenty-four    years     was     reasonable   and

appropriate based on the dismissed conduct and seriousness of his

conduct.




                                   - 3 -
          Subsequent to the offense but prior to his guilty plea,

Gaither suffered a closed head injury in an automobile accident

that resulted in headaches and impaired cognitive abilities.     A

psychologist determined Gaither had deficits in concentration,

attention, long-term memory, and communication skills.    However,

Gaither’s speech was normal, he had immediate recall, and he was

not delusional.   Gaither’s counsel has acknowledged that although

Gaither was “slow,” he was not rendered unable to understand the

proceedings or to assist counsel in his defense.

          We have reviewed the record and conclude the district

court did not err in accepting Gaither’s guilty plea.     Prior to

accepting the plea, the district court engaged in an extensive

colloquy to ensure that it was knowing and voluntary.      Gaither

confirmed his understanding of the proceedings by his answers

during the colloquy.   Although his reading skills were limited,

Gaither’s attorney read the entire plea agreement to him and

Gaither affirmed he understood the agreement. Gaither specifically

acknowledged that as a result of his plea, his sentence would be

between seventeen and twenty-four years in prison.     He affirmed

that counsel had acted in accord with his wishes, and he was not

coerced into pleading guilty.   Moreover, his answers regarding his

treatment and medication two years prior to pleading guilty were

not sufficient to give the district court cause to believe he was




                                - 4 -
presently unable to understand the nature and consequences of his

guilty plea and the proceedings against him.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Gaither’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition to the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                    - 5 -